                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT



United States of America

             v.                                              2:87-mj-57-jmc-01

David Alcalay


                              OPINION AND ORDER
                                    (Doc. 9)

      David Alcalay, with benefit of counsel, has petitioned for a writ of error coram

nobis, seeking to vacate his 1987 misdemeanor conviction that resulted from his plea

of guilty to the crime of alien smuggling in violation of 8 U.S.C. § 1324(a)(2)(A).

(Doc. 9; see Doc. 7.) Alcalay contends he received ineffective assistance of counsel

prior to pleading guilty, thereby rendering his guilty plea involuntary and

constitutionally infirm. (Doc. 9 at 9; see Docs. 16, 23, 25.) The government opposes

the Petition, asserting that it was filed over 30 years after Alcalay’s conviction

without providing a reason for the delay, and that, in any event, there are no

grounds supporting application of the extraordinary remedy of coram nobis relief.

(Doc. 15; see Doc. 24.) The authority for the undersigned magistrate judge to hear

and decide this Petition is found at 28 U.S.C. § 636(a)(5) as this matter involves a

challenge to a conviction for a Class A misdemeanor in which the defendant had

consented to magistrate judge jurisdiction.
       For the reasons discussed below, I find that Alcalay has unjustifiably filed his

Petition too late, and has failed to demonstrate any circumstances so compelling

that justice requires coram nobis relief. Therefore, Alcalay’s Petition for Writ of

Error Coram Nobis (Doc. 9) is DENIED.

                            Background Facts and Procedure

       The records of this Court reveal that on October 5, 1987, Alcalay appeared

before United States Magistrate1 Jerome J. Niedermeier, having been charged with

the misdemeanor crime of bringing or attempting to bring an alien into the United

States, in violation of 8 U.S.C. § 1324(a)(2)(A). (Doc. 6.) Alcalay was represented by

Attorney John Brockway. (Id.) At the initial appearance, a probable cause hearing

was scheduled for October 22, 1987, and Alcalay was released on his own personal

recognizance. (Id. at 2.) Attorney Brockway later waived the probable cause

hearing on behalf of Alcalay. (Id.)

       On November 2, 1987, Alcalay appeared with his codefendant, Moritz Gang,

before Magistrate Niedermeier, and pleaded guilty to the charged offense of

violating 8 U.S.C. § 1324(a)(2)(A). (Docs. 7, 14; see Doc. 6 at 2.) Attorney Brockway

represented both Alcalay and Gang. In response to detailed questioning by the

Magistrate, Alcalay testified as follows: he was 40 years old and had finished

university; he was satisfied with his attorney’s representation of him; the plea




       1   The title “magistrate” was later changed to “magistrate judge.” See 28 U.S.C. § 631,
explanatory note titled “Change of name of United States magistrates” (“After the enactment of th[e]
[Judicial Improvements Act of 1990], each United States magistrate . . . shall be known as a United
States magistrate judge.” (quoting Act Dec. 1, 1990, Pub. L. No. 101-650, Title III, § 321, 104 Stat.
5117)).


                                                  2
agreement was a complete representation of his agreement with the government; he

had not been forced to plead guilty; he agreed with the factual summary of the

offense conduct; and he affirmed that he pleaded guilty to the charge of

misdemeanor alien smuggling. (Doc. 14 at 3–27.) Magistrate Niedermeier also

engaged in a detailed colloquy with Alcalay concerning the inherent conflict of

interest arising from Attorney Brockway’s joint representation of both him and

Gang, and ascertained that each defendant understood that conflict and wished to

proceed with Brockway as their attorney, waiving their right to separate counsel.

(Id. at 9–12.) See Fed. R. Crim. P. 44(c).

      At the conclusion of the plea hearing, Alcalay was sentenced to a $3,000 fine

plus a $25 mandatory special assessment, the total of which he immediately paid by

check. (Doc. 14 at 37; see Doc. 6 at 2; Doc. 7.) No term of imprisonment was

imposed. (Id.) No direct appeal was pursued.

      Now, over 31 years after his guilty plea, Alcalay has filed a Petition for Writ

of Error Coram Nobis through new counsel, seeking to vacate his conviction and

sentence. (Doc. 9.) As noted above, Alcalay contends that he received ineffective

assistance of counsel from Attorney Brockway, resulting in Alcalay entering an

involuntary plea of guilty. Specifically, Alcalay asserts that, prior to his plea of

guilty, counsel failed to explain to him the “nature and circumstances and elements

of the charged conduct” (id. at 7), and “informed [him] that he had no choice at all

other than to accept” the plea deal (id. at 7–8). Alcalay also claims that counsel

failed to interview his brother, who purportedly would have provided exculpatory




                                             3
evidence concerning Alcalay’s knowledge of the undocumented status of the person

he brought into the United States. (Doc. 9-3 at 3.) Alcalay further argues that

counsel failed to discuss or contemplate filing a motion to suppress “all evidence

flowing from a potential illegal stop, search[,] and seizure.” (Doc. 9 at 7.) Alcalay

contends that Attorney Brockway “never explained the consequences of pleading

guilty, of having the conviction remain on [his] record following the entry of his plea

of guilty, or how it could affect him in the future.” (Id. at 8.) Rather, Alcalay states

that Brockway simply advised him that if he paid the required fine, “everything

would be dismissed.” (Id.; see Doc. 16-1 at 3–8.) Finally, Alcalay contends that

Brockway failed to counsel him on the inherent conflict of interest arising from

Brockway’s joint representation of Alcalay and Gang and failed to secure from them

a written waiver of that conflict. (Doc. 16-1 at 3.)

       Alcalay argues that he has suffered and continues to suffer compelling

collateral consequences from the conviction that resulted from his counsel’s alleged

ineffective assistance. (Doc. 9 at 6–7, 9–10; see Doc. 16-1 at 2.) These consequences

consist of: (1) “negative impacts on [Alcalay’s] ability to obtain necessary bonding for

his businesses [and] . . . necessary bank loans and financing” (Doc. 9 at 10); (2) an

inability to have expunged from his record a previously filed and subsequently

dismissed state criminal charge in his home state of Florida (id. at 6, 10); (3) a “more

than potential[] . . . impact [on] his ability to travel internationally” (id. at 10); and

(4) “myriad other collateral effects” (id. at 6). In other words, Alcalay claims his

conviction has reduced his ability to transact business and earn money, prevented




                                             4
him from having a state conviction expunged, and possibly limited his ability to

travel internationally. (Id. at 6, 9–10; see Doc. 16-1 at 2.) According to Alcalay,

“[t]hese consequences continue, and are highly likely to continue, to have a

significant impact in terms of annual losses and impediments to his livelihood.”

(Doc. 9 at 10.)

       On April 1, 2019, an evidentiary hearing on Alcalay’s Petition was held, and

Alcalay added the following detail, under oath, to his written claims. (See Doc. 22.)

Alcalay testified that he was born in Israel and emigrated to the United States in

1975. (Id. at 7, 9.) He became a naturalized United States citizen in 1983. (Id. at

7.) He earned undergraduate degrees in economics and political science at the

Hebrew University in Jerusalem, and has had postgraduate training in banking and

financing in Jerusalem. (Id. at 8.) As noted above, since earning his degrees and

emigrating to the United States, Alcalay has enjoyed success in several business

ventures, including the manufacture and distribution of baking flour, aviation sales,

and real estate development. (Id. at 7–8; see Doc. 9 at 6.)

       Alcalay testified that his ability to speak and understand English was very

limited at the time of his arrest in 1987. (Doc. 22 at 9–10.) He recalled being

detained for two days in Derby Line after the arrest, and then being transferred to

Burlington, where he appeared in this court for his initial appearance. (Id. at

11–12.) Upon his release, Alcalay returned to New York where he consulted with an

attorney who then referred him to Attorney Brockway, a Vermont attorney. (Id. at

12–14.) Alcalay stated that he “c[ould] hardly remember” his first encounter with




                                           5
Brockway (id. at 14); and that he did not remember going to Brockway’s law office,

speaking with Brockway on the telephone, or meeting with Brockway anyplace other

than in court.2 (Id. at 14–15.)

        Nonetheless, Alcalay testified that after recently reviewing the transcript

from the November 1987 plea hearing, he recalled Brockway being with him at the

plea proceeding and advising him that he should plead guilty. (Id. at 15–16.)

Alcalay also recalled that Brockway never explained the concept of plea bargaining

to him, never discussed the facts leading up to the arrest with him, never sent any

written materials to him, never explored possible defenses with him, and never

explained the elements of the offense to him. (Id. at 16–18.) Alcalay further

testified that Brockway never discussed with him the potential conflicts that are

inherent in an attorney’s joint representation of codefendants. (Id. at 19.) According

to Alcalay, Brockway advised him that if he entered a plea of guilty, he would be

charged a fine of up to $25,000 with no jail time, and then the case “would be over

and it would be dismissed and [he would] never hear about it [again].” (Id. at 20.)

Alcalay testified that Magistrate Niedermeier similarly advised him that, after he

paid the fine, he “[wouldn’t] hear from [the Court] anymore.” (Id.)




        2  Despite Alcalay’s statements at the April 1, 2019 hearing that he could not remember when
he first met or spoke with Attorney Brockway (see Doc. 22 at 14–15), Alcalay does appear to have
spoken with Brockway prior to the 1987 plea hearing, as Brockway testified as follows at that
hearing: “When I first met the first of the gentlemen that I represent today, . . . Moritz Gang, . . . the
first thing he said to me was, ‘I’ve done a very foolish thing,’ and later on David Alcalay confirmed
this” (Doc. 14 at 29).



                                                    6
      After his 1987 conviction, Alcalay returned to New York and “went back to

[living his] life.” (Id. at 21.) He apparently forgot about the conviction until the year

2013, when he was arrested after being involved in “an incident” in the bathroom at

a Florida movie theater. (Id. at 22.) Alcalay testified that, although he was initially

held on a charge of aggravated battery and spent two days in jail as a result of this

incident, he was never formally charged because an investigation by the state

prosecuting authorities concluded that there was insufficient evidence to prosecute.

(Id.; see Doc. 21-1 at 3.) Unfortunately for Alcalay, however, his 2013 arrest

generated substantial local publicity, both on the internet and in print, including

publication of a story along with Alcalay’s booking photograph in the Orlando Sun

Sentinel, a newspaper of general circulation in Florida. (Doc. 22 at 22–23, 35.)

Alcalay testified that he found the publication of this news “disturbing,”

“inconvenient,” and detrimental to his various active business ventures. (Id. at

23–24, 35.)

      Alcalay testified that publication of the fact of his 2013 arrest “definitely” had

a negative effect his ability to “conduct business” and “[secure] loans from financial

institution[s].” (Id. at 24.) According to Alcalay, following publication of the story of

his 2013 arrest, several banks that he conducted business with contacted him to

discuss the arrest in the context of their financial/business relationships. (Id. at 23,

37.) Alcalay explained that his attorney was required to send letters to these banks

explaining the circumstances of the arrest. (Id. at 37.) He further explained that he

has not been able to extend his lines of credit with the banks; and it is only because




                                            7
his brother has guaranteed the lines of credit and his family has had a “good

relationship” with the banks, that he has been able to maintain his existing lines of

credit with them. (Id.) Moreover, Alcalay testified that he had attempted to sell his

businesses several times and was unsuccessful, surmising that the transactions did

not occur “probably because of my background” because “[n]obody wants to do

business with [a] criminal like me.” (Id. at 24–25; see id. at 35–36.) More

specifically, Alcalay explained that he was in the process of selling his flour business

for “about $150 million,” but “at the last moment [and] for no reason, . . . the deal

was cancel[l]ed” by the purchaser, “presume[ably]” because of the news surrounding

his 2013 arrest. (Id. at 36.) Alcalay further explained that he was also attempting

to sell his aviation business for a price of $190 million, and again, at “the last

minute,” the purchaser “cancel[l]ed the deal.” (Id. at 36–37.)

      It was at this time, stated Alcalay, that he asked his Florida lawyer if there

was a way to “expunge” all records, both in print and on the internet, of his 2013

Florida arrest. (Id. at 25.) Responding to Alcalay’s lawyer’s inquiry, however, the

Florida court advised that expungement was not possible due to the “incident in

Vermont” in 1987. (Id.; see Doc. 21-1 at 1.) After his Florida lawyer searched for

records of the 1987 Vermont case for about a year, Alcalay retained a Vermont

lawyer to assist in obtaining the records, with the apparent aim of procuring some

sort of decree of dismissal of the 1987 Vermont case to present to the Florida court to

effectuate expungement of the records of the 2013 Florida arrest. (Doc. 22 at 26–28.)




                                            8
      At the April 1 hearing, in response to the Court’s inquiry, Alcalay also

described his difficulties with international travel due to the 1987 arrest.

Preliminarily, Alcalay stated that he has traveled “a lot” and “all around the world”

since the 1987 arrest, including one trip to Israel and more than 20 trips to Europe

(Switzerland, Germany, England, Ireland, and Spain) to attend aviation conventions

and meet with clients in furtherance of his aviation business. (Id. at 38–39.)

Regarding the “difficult[ies]” that Alcalay encountered with international travel,

Alcalay testified that he has ben unable to obtain a “Global Entry” pass, which

would allow for expedited border crossings, reduced wait times at airports, no

processing lines, and no need to fill out customs paperwork. (Id. at 39.) He also

recalled an occasion in approximately 2012 or 2013 when he was the subject of a

secondary inspection and detained for two hours by immigration authorities in

Canada before he was allowed to return to the United States. (Id. at 39–40.)

Alcalay confirmed that he has never been denied entry into the United States, his

country of citizenship, but stated that international travel has been “difficult” and

“inconvenient” due to his 1987 Vermont conviction. (Id. at 40.) He added that his

travel difficulties do not “bother” him as much as his financial problems. (Id.)

      Attorney Bradley Stetler, a frequent and accomplished practitioner in this

Court and an expert in federal criminal practice, filed an Affidavit in support of

Alcalay’s Petition and testified as an expert witness at the April 1 hearing. (See

Doc. 9-3; Doc. 22 at 42–60.) Stetler opined that Attorney Brockway’s representation

of Alcalay with respect to his 1987 conviction was deficient in three ways:




                                           9
(1) Brockway failed to meet with Alcalay before the plea hearing to instruct him

about the elements of the crime charged, particularly the degree of intent required;

(2) Brockway failed to explore possible defenses and conduct a proper investigation

of the facts underlying the case; and (3) Brockway failed to explain to Alcalay the

conflicts inherent in his joint representation of both Alcalay and Gang. (Doc. 9-3

at 2–4; Doc. 22 at 44–57.) In response to an inquiry, counsel for the petitioner

informed the court that Attorney Brockway was now deceased.

                                       Analysis

I.    Legal Standard

      Courts may issue writs of error coram nobis pursuant to the All Writs Act,

28 U.S.C. § 1651(a). See United States v. Morgan, 346 U.S. 502, 506 (1954). But the

writ is an exceptional remedy, to be granted “only where extraordinary

circumstances are present.” Nicks v. United States, 955 F.2d 161, 167 (2d Cir. 1992);

see Doe v. United States, 915 F.3d 905, 909 (2d Cir. 2019). The remedy is not a

substitute for appeal; and relief under the writ is “strictly limited to those cases in

which errors . . . of the most fundamental character have rendered the proceeding

itself irregular and invalid.” Foont v. United States, 93 F.3d 76, 78 (2d Cir. 1996)

(alteration in original) (internal quotation marks omitted). Issuance of the writ “is

essentially a remedy of last resort for petitioners who are no longer in custody

pursuant to a criminal conviction and therefore cannot pursue direct review or

collateral relief by means of a writ of habeas corpus.” Fleming v. United States,

146 F.3d 88, 89–90 (2d Cir. 1998); see Kovacs v. United States, 744 F.3d 44, 49




                                           10
(2d Cir. 2014); Morgan, 346 U.S. at 511 (“Continuation of litigation after final

judgment and exhaustion or waiver of any statutory right of review should be

allowed through this extraordinary remedy only under circumstances compelling

such action to achieve justice.”).

      In considering whether to issue a writ of error coram nobis, the court must

presume the proceedings leading to the petitioner’s conviction are correct, Foont,

93 F.3d at 78–79; “the burden rests on the accused to show otherwise,” Morgan,

346 U.S. at 512. See Nicks, 955 F.2d at 167. The Second Circuit has held that a

petitioner seeking coram nobis relief “must demonstrate that 1) there are

circumstances compelling such [relief] to achieve justice, 2) sound reasons exist [ ]

for [the petitioner’s] failure to seek appropriate earlier relief, and 3) the petitioner

continues to suffer legal consequences from his conviction that may be remedied by

granting of the writ.” Foont, 93 F.3d at 79 (second alteration in original) (internal

quotation marks and citations omitted). On appeal, the court reviews de novo the

question of whether a district judge applied the proper legal standard, but reviews

the judge’s ultimate decision to deny the writ for abuse of discretion. United States

v. Mandanici, 205 F.3d 519, 524 (2d Cir. 2000).

      As discussed below, the Court need not reach the merits of Alcalay’s

ineffective assistance of counsel claims under the first prong of the above test for

coram nobis relief, because Alcalay has not met the “threshold requirement of

asserting sound reasons for h[is] failure to seek appropriate earlier relief” than three

decades after his plea and conviction. Frank v. United States, 175 F.3d 1007, 1999




                                            11
WL 88944, at *2 (2d Cir. 1999) (unpublished table decision). Moreover, Alcalay has

not demonstrated that he presently suffers legal consequences from his conviction

that may be remedied by granting the writ.

II.   Alcalay’s Delay in Filing

      Coram nobis relief “has no specific statute of limitations” but “may be barred

by the passage of time,” Sahin v. United States, No. 8:13-cv-358 (GLS/RFT), 2014

WL 2177088, at *2 (N.D.N.Y. May 22, 2014) (internal quotation marks omitted), “in

light of the circumstances of the individual case,” Foont, 93 F.3d at 79. “Therefore,

unless the petitioner can demonstrate sufficient justification for his failure to seek

relief at an earlier time, the writ is unavailable and his petition for coram nobis

should be dismissed.” Sahin, 2014 WL 2177088, at *2 (internal quotation marks

omitted); see Foont, 93 F.3d at 80 (“The critical inquiry . . . is whether the petitioner

is able to show justifiable reasons for the delay.”). In deciding the timeliness of a

petition, the court considers “whether the petitioner knew or should have known

earlier of facts underlying the claim for coram nobis relief.” Nangia v. United States,

No. 11 Civ. 6056(RMB), 2012 WL 4513477, at *3 (S.D.N.Y. Oct. 2, 2012) (internal

quotation marks omitted). The timeliness inquiry “must be determined on a case-

by-case basis, with full regard for the attendant circumstances.” Nicks v. United

States, 835 F. Supp. 151, 153 (S.D.N.Y. 1993).

      In cases like this, where there is a “lengthy delay” in seeking coram nobis

relief, the Second Circuit has held that the court must “determine whether [the

petitioner] had ‘sound reasons’ for [the] . . . delay.” Nicks, 955 F.2d at 167; see Doe,




                                           12
2019 WL 623586, at *7. If the petitioner “does not proffer a sound reason for delay,

courts have held that [the petition] should be dismissed if its filing has been delayed

for more than several years.” Rodriguez v. United States, No. 98 Cr. 00764(MHD),

2012 WL 6082477, at *9 (S.D.N.Y. Dec. 4, 2012) (internal quotation marks omitted);

see Cruz v. People of New York, No. 03 Civ. 9815DC, 2004 WL 1516787, at *4

(S.D.N.Y. July 6, 2004) (collecting cases barring coram nobis relief for unjustified

filing delays of three, five, and seven years, respectively). In general, “[t]he

sufficiency of the reason[ for the delay] bears an inverse relationship to the length of

the delay-the longer the delay, the more compelling must be the reasons.” Tocci v.

United States, 178 F. Supp. 2d 176, 181 (N.D.N.Y. 2001).

        Here, Alcalay has failed to demonstrate any sound reason for waiting over

three decades to bring his Petition seeking coram nobis relief based on ineffective

assistance of counsel. He did not bring a petition for habeas relief under 28 U.S.C.

§ 2255 on this (or any other) ground,3 and he does not adequately explain the delay

in filing the instant Petition. Alcalay states that it was not until he was arrested in

Florida in 2013, and was thereafter unable to move for expungement of that arrest

(given its subsequent prosecutorial declination), that he “became aware of the

significant continuing collateral consequences and effects of [his] 1987 plea and



        3  In any event, relief under § 2255 likely would have been barred because only a monetary
fine was imposed on Alcalay. See United States v. Boyd, 407 F. App’x 559, 560 (2d Cir. 2011)
(“Restitution orders cannot be challenged through a habeas petition because a ‘monetary fine is not a
sufficient restraint on liberty to meet the “in custody” requirement,’ even if raised in conjunction with
a challenge to a sentence of imprisonment.” (quoting Kaminski v. United States, 339 F.3d 84, 87–88
(2d Cir. 2003))). Of course, the fact that Alcalay’s sentence did not include a term of imprisonment
could also constitute some evidence that counsel’s representation of Alcalay with respect to his 1987
guilty plea was effective.


                                                   13
conviction.” (Doc. 16-1 at 2–3; see Doc. 9 at 6–7, 10.) Alcalay explains that he filed

his Petition:

       as soon as he actually became aware of the possibility of doing so, and
       only after a significant period of delay caused by he and his . . . attorneys
       . . . trying to find and locate a file regarding the underlying case,
       obtaining the services of a qualified independent reviewing expert, . . .
       performing necessary research, engaging in pre-filing settlement
       negotiations with the Government, and only thereafter being required to
       file his [P]etition.

(Doc. 16 at 2; see Doc. 16-1 at 2–3.)

       This self-serving and vague statement does not demonstrate sufficient

justification for Alcalay’s 31-year delay in filing his Petition. Alcalay admitted at

the April 1, 2019 hearing that he “knew in 1987 that [he was] guilty of an offense in

Vermont.”4 (Doc. 22 at 28–29.) And, despite the apparent confusion back in 1987

over the “intent” element of the offense (see Doc. 14 at 16–18, 25–27; Doc. 22 at 46,

62–63), the record of the November 2, 1987 plea hearing reflects that the Magistrate

confirmed with Alcalay that, if he decided to go to trial on the offense charged, “the

government would have to show that when [he] did th[e allegedly unlawful conduct],

[he] acted knowingly, that is not because of some innocent reason, accident[,] or

mistake, but [he] knew what [he] w[as] doing” (Doc. 14 at 16–18). The prosecutor

then described in detail the factual basis for the offense (id. at 18–22), and Alcalay

pleaded guilty to that offense (id. at 27). Thereafter, Alcalay testified that he was



       4   Moreover, Alcalay testified at the November 2, 1987 hearing that he had “fully discussed”
the 1987 information charges with his attorney prior to that hearing (Doc. 14 at 4), and that he was
“satisfied” with Attorney Brockway’s representation of him (id. at 9). Also notable, Brockway
testified at that hearing that the case against Alcalay and Gang had been “explained to them two or
three times” and thus “I think they know what’s going on” and “they are very, very remorseful and
very sorry that this ever occurred.” (Id. at 30.)


                                                 14
“sorry” and he “[would] never act [as he had] again.” (Id. at 31.) The record clearly

demonstrates that Alcalay has had the funds for well over a decade to retain an

attorney who could have advised him of the potential consequences of pleading

guilty to the information in this case, including the possible effect his guilty plea

could have if Alcalay was charged with a crime in another state.

       Given his inordinate delay in filing the instant Petition, and his failure to

provide sounds reason for that delay, I find that coram nobis relief is unavailable to

Alcalay.

III.   Legal Consequences from Conviction

       I also find that Alcalay has failed to show that he continues to suffer legal

consequences from his conviction sufficient to warrant coram nobis relief. The

requirement that a petitioner must demonstrate continuing legal consequences from

his conviction derives from the Supreme Court’s observation that, “[a]lthough the

term has been served, the results of the conviction may persist.” Morgan, 346 U.S.

at 512. As an example, “[s]ubsequent convictions may carry heavier penalties,” and

thus, the petitioner’s “civil rights may be affected.” Id. at 512–13; see Sibron v. New

York, 392 U.S. 40, 55 (1968) (acknowledging “the obvious fact of life that most

criminal convictions do in fact entail adverse collateral legal consequences”). The

Second Circuit has found continuing legal consequences that would support granting

coram nobis relief where a prior conviction deprives a petitioner of his right to vote

under state law, Kyle v. United States, 288 F.2d 440, 441 (2d Cir. 1961) (per curiam),

and where the conviction serves as an “aggravating factor” in sentencing for a




                                           15
subsequent offense, Nicks, 955 F.2d at 167. On the other hand, the Circuit has held

that the mere “desire to be rid of the stigma” of a conviction is not enough to warrant

coram nobis relief. United States v. Nat’l Plastikwear Fashions, Inc., 368 F.2d 845,

846 (2d Cir. 1966) (per curiam); see also United States v. Osser, 864 F.2d 1056, 1060

(3d Cir. 1988) (“Damage to reputation is not enough.”). Nor is a petitioner’s inability

to return to his prior employment, inability to obtain a liquor license, or inability to

take his prior company public, enough to warrant coram nobis relief. See Porcelli v.

United States, No. CV-00-2500 (CPS), 2001 WL 34894717, at *3 (E.D.N.Y. July 17,

2001), aff’d, 303 F.3d 452 (2d Cir. 2002).

      A.     Lost Business Interests

      Alcalay is described in the Petition as an individual who “has built a highly

successful series of businesses . . . located in the State of Florida and elsewhere.”

(Doc. 9 at 6.) He has apparently achieved this success in such varied and

sophisticated fields as agriculture, real estate, and the purchase and sale of jet

engines and airplane parts. (Id.) At the hearing, Alcalay testified about his baking

flour and aviation businesses, noting that they were valued at $150 million and

$190 million, respectively. (Doc. 22 at 36.) Yet despite these financial successes,

Alcalay claims to suffer business-related encumbrances from his conviction in areas

“relat[ing] to obtaining financing, due diligence compliance issues, bonding

requirements, loan and banking rules, regulations and . . . licensure . . .

requirements, as well as myriad other collateral effects and consequences.” (Doc. 9

at 6.) Alcalay provides no more specific explanation of these “myriad other”




                                             16
consequences in his written filings; nor does he supply any relevant details

regarding these business-related consequences.5 Even at the April 1, 2019 hearing,

Alcalay was unable to provide much detail, testifying merely that his “banks and all

other business associates [and] partners” called him to find out what happened after

they read about his 2013 arrest in the newspaper or on the internet (Doc. 22 at 24);

that he encountered problems “conduct[ing] business” and “get[ting] loans” from

financial institution[s] (id.); and that two purchasers cancelled their involvement in

the potential sale of two of Alcalay’s businesses, though Alcalay admitted that he

“d[id] [not] know exactly” if either cancellation was caused by news of his 2013

arrest (id. at 36). Regarding the continuing nature of these consequences, Alcalay

imprecisely states in his Petition that they “are highly likely to continue[] to have a

significant impact” on his “livelihood” in the form of “annual losses and

impediments.” (Doc. 9 at 10.)

       To meet his burden of demonstrating that he suffers from a continuing legal

consequence from his conviction sufficient to warrant coram nobis relief, Alcalay

must point to “a concrete threat” that his allegedly erroneous conviction’s “lingering

disabilities will cause serious harm to [him].” United States v. Craig, 907 F.2d 653,

658 (7th Cir. 1990). “[I]t is not enough to raise purely speculative harms or harms

that occurred completely in the past.” Id.; see also Fleming, 146 F.3d at 91 (“The




       5  Alcalay apparently attempts to clarify or specify these business-related consequences in his
Response to the government’s Opposition, but his explanation offers little clarity or specification,
stating merely that he has “continued to experience significant negative impacts on [his] ability to
transact business, obtain necessary bonding for [his] businesses, [and] to obtain necessary bank loans
and financing.” (Doc. 16-1 at 2.)


                                                 17
requirement of continuing legal consequences would lose all force if speculative

harms . . . were sufficient to state a claim for coram nobis relief.”). Alcalay has not

presented the Court with any tangible current threats related to his business

endeavors. Moreover, Alcalay points to no law, and the Court is aware of none,

stating that lost business profits or other pecuniary interests is a sufficient

consequence to support a claim for coram nobis relief. To the contrary, the Second

Circuit appears to reject such claims, denying for example a petitioner’s claim that

he suffered from a continuing legal consequence of his conviction because he was

unable to find a job. See United States v. Liffiton, 159 F.3d 1349, 1998 WL 514031,

at *1 (2d Cir. 1998) (unpublished table decision). Similarly, the Seventh Circuit has

declined to grant coram nobis relief based on an attorney’s disbarment and a group

of legislators’ removal from their pension plan. Craig, 907 F.2d at 658–60; see

United States v. Bush, 888 F.2d 1145, 1149 (7th Cir. 1989) (rejecting coram nobis

petitioner’s reputation injury and difficulty in obtaining employment as satisfactory

continuing legal disabilities); United States v. Keane, 852 F.2d 199, 204 (7th Cir.

1988) (declining to adopt view that “anyone may obtain coram nobis just to bask in

the satisfaction of having his position vindicated,” and holding that “a blot on one’s

escutcheon, divorced from any particular entitlement to a ‘clean record,’ does not . . .

involve a liberty interest”). A district court explained:

      [We have] repeatedly declined to grant coram nobis relief based on post-
      conviction economic grievances, finding that consequences such as a fine
      or difficulty finding employment cannot satisfy the second prong[,] as
      they do not raise a “concrete threat that an erroneous conviction’s
      lingering disabilities will cause serious harm to the petitioner.”




                                           18
Cruzado-Laureano v. United States, Civil No. 09–2303 (JAF), Crim. No. 01–690,

2010 WL 4340987, at *4 (D.P.R. Nov. 2, 2010) (emphasis added) (quoting Craig, 907

F.2d at 658–59).

       Moreover, the Second Circuit has held that, in order to demonstrate

continuing legal consequences based on an inability to obtain employment, a

petitioner must show that “he could obtain such employment but for his conviction.”

Liffiton, 1998 WL 514031, at *1 (quoting Fleming, 146 F.3d at 90). Analogizing the

same principle here, Alcalay would be required to demonstrate that he could obtain

the bonding, bank loans, financing, and business sales he claims he would have

obtained but for his 1987 conviction. Yet he has not done so. Alternatively, if

Alcalay alleges that his business losses stem from less of a pecuniary and more of a

reputational harm due to his 1987 conviction, he again fails, as “[r]eputational harm

. . . is clearly insufficient to establish continuing legal consequence” sufficient for

coram nobis relief. Moskowitz v. United States, 64 F. Supp. 3d 574, 580 (S.D.N.Y.

2014) (citing Nat’l Plastikwear Fashions, 368 F.2d at 846); see Keane, 852 F.2d at

204 (“The conviction is a black mark, but that is not a civil disability [warranting

coram nobis relief].”).

       B.     Inability to Obtain Expungement of State Criminal Charge

       As discussed above, Alcalay also claims that he suffers the continuing legal

consequence of an inability to have his 2013 Florida arrest expunged. (See Doc. 9

at 6–7, 10; Doc. 16-1 at 2–3; Doc. 25 at 7.) But Alcalay has provided neither facts

nor law to support this argument. In particular, Alcalay has presented no evidence




                                            19
demonstrating that his 1987 Vermont conviction has prevented expungement of his

2013 Florida arrest record.6 Nor has Alcalay submitted evidence demonstrating any

specific harm that he has suffered as a result of the arrest remaining on his record

in the Florida courts.

       At the April 1, 2019 hearing, Alcalay testified that, soon after his 2013 arrest,

he consulted with Florida counsel about how he could clear his name, and he was

advised that “there is a way to expunge . . . [court] records so they won’t appear [o]n

the Internet.” (Doc. 22 at 25.) Alcalay does not provide specific argument or citation

to legal sources in support of this claim, but the Court presumes he relies on section

943.059 of the Florida Statutes and Florida Rule of Criminal Procedure 3.692(a)(1),

which together “govern[]” “[t]he sealing of a [petitioner’s] criminal history.” Grey v.

State, 199 So. 3d 988, 989 (Fla. 4th Dist. Ct. App. 2016). Under Florida law, if a

petitioner satisfies the requirements of section 943.059 and Rule 3.692(a)(1), he “is

presumptively entitled to an order to seal or expunge court records.” Anderson v.

State, 692 So. 2d 250, 252 (Fla. 3d Dist. Ct. App. 1997). Rule 3.692(a)(1) provides as

follows, in relevant part: “A petition seeking to seal or expunge nonjudicial criminal

history records must be accompanied by a certificate of eligibility issued to the

petitioner by the Florida Department of Law Enforcement.” Fla. R. Crim. P.

3.692(a)(1) (emphasis added). And the applicable statute similarly states that the

court may not order a criminal justice agency to seal a petitioner’s criminal history


       6  Clearly, the statement in a footnote in Alcalay’s Post-Hearing Supplemental Memorandum
that “Alcalay testified without contradiction that he has been advised by retained Florida counsel
that the Florida matter could not be expunged due to the Vermont conviction,” is insufficient. (Doc.
23 at 2 n.2.)


                                                 20
record “until the [petitioner] . . . has applied for and received a certificate of

eligibility for sealing” from the Florida Department of Law Enforcement (FDLE).

Fla. Stat. Ann. § 943.059 (West) (emphasis added). The statute also states that “any

request for sealing a criminal history record may be denied at the sole discretion of

the court.” Id. Florida case law provides that a request to seal a criminal history

record “may be denied if there is good reason for denial based on the facts and

circumstances of the individual case.” Shanks v. State, 82 So. 3d 1226, 1227 (Fla.

1st Dist. Ct. App. 2012).

       The record establishes that Alcalay, through counsel, filed the requisite

application for a certificate of eligibility with the FDLE. (See Doc. 21-1 at 1.) On

May 28, 2014, however, the FDLE sent Alcalay’s counsel a letter stating that it

“ha[d] not . . . processed” the certificate because it required additional information,

namely, a “certified court disposition” regarding Alcalay’s 1987 Vermont arrest.

(Id.) There is no evidence that Alcalay has provided this document to the FDLE; nor

is it evident that the FDLE would have again failed to process the application for

certificate of eligibility had Alcalay done so. There is also no evidence that Alcalay

has moved for expungement or sealing of his 2013 Florida arrest record in a court of

competent jurisdiction, despite the applicable statute explicitly stating that the

decision to seal a criminal history record is in “the sole discretion of the court.” Fla.

Stat. Ann. § 943.059.

       Furthermore, even if Alcalay succeeded in expunging or sealing his 2013

Florida arrest record, it is unclear how this would remedy the alleged damage done




                                             21
to his professional reputation and business dealings, given Alcalay’s claim that the

arrest has already been reported in print and online, and his partners and other

business associates or potential associates have already viewed it. (See, e.g., Doc. 22

at 67: Alcalay’s counsel stating at April 1, 2019 hearing that the 2013 Florida arrest

has “absolutely” been “published all over the place[, including] in the newspaper

[and] on the Internet.”) Nothing this Court can do will unring that bell.

      C.     Limitations on Ability to Travel Internationally

      Finally, Alcalay suggests that his conviction “more than potentially may

impact his ability to travel internationally.” (Doc. 9 at 10.) Setting aside the

obviously impermissible speculative nature of this alleged legal consequence from

Alcalay’s conviction, the Seventh Circuit has explicitly held that “the loss of the

right to travel to a foreign country does not appear to be a civil disability of the type

justifying the issuance of a writ of error coram nobis.” Howard v. United States,

962 F.2d 651, 655 (7th Cir. 1992); see United States v. Holt, Criminal Action No.

2:05-CR-20012, 2017 WL 1181509, at *3 (W.D. La. Mar. 28, 2017), aff’d, 697 F. App’x

390 (5th Cir. 2017) (holding that, where petitioner failed to show he was on the no-

fly list or would be on the no-fly list had he not been convicted, he “likely does not

adequately show a civil disability from the challenged conviction”).

      Moreover, at the April 1, 2019 hearing, Alcalay testified that he does not in

fact claim a loss of international travel opportunities, as he has traveled to Israel

once and to Europe over 20 times since his conviction. (Doc. 22 at 38–39.) The only

travel-related issues Alcalay complained of at the hearing were his alleged inability




                                           22
to obtain a special travel pass, which would expedite his international travel, and an

incident when he was subjected to a secondary inspection by immigration

authorities in Canada delaying his entry into the United States by two hours. (Id.)

These allegations are clearly insufficient.

      Also noteworthy, the Court is “powerless to redress” any travel restrictions

that Alcalay may experience outside the United States, as those restrictions

presumably would be imposed by a foreign government. In re Petitioners Seeking

Habeas Corpus Relief in Relation to Prior Detentions at Guantanamo Bay, 700

F. Supp. 2d 119, 133 (D.D.C. 2010). As one district court explained: “Collateral

consequences of prior detention are not redressable if the injuries are ‘totally

dependent upon the actions of a nonparty sovereign authority beyond the control of

this Court.’” Id. at 132 (quoting Al Joudi v. Bush, Civil Action No. 05-CV-0301 (GK),

2008 WL 821884, at *1 (D.D.C. Mar. 26, 2008)).

      D.     Higher Sentence Exposure for a Potential Subsequent
             Conviction

      After the April 1, 2019 hearing, Alcalay has alleged in supplemental briefs

that he suffers another continuing legal consequence as a result of the 1987 Vermont

conviction: “remain[ing] subject to additional . . . possible criminal sanctions in the

future.” (Doc. 23 at 3; see also Doc. 25 at 7.) Alcalay cites Fleming v. United States

and United States v. Nicks in support of this allegation, but neither of these cases

supports Alcalay’s claim. In Fleming, the court denied coram nobis relief to a

petitioner who alleged that he suffered the continuing legal consequence of possible

disqualification from employment as a securities broker. The court noted that, in



                                              23
order to satisfy the continuing legal consequence requirement for coram nobis relief,

the petitioner “must at least point to a concrete threat that an erroneous conviction’s

lingering disabilities will cause serious harm,” and “[i]t is not enough to raise purely

speculative harms.” Fleming, 146 F.3d at 91 (internal quotation marks omitted).

The harms alleged by Alcalay are speculative. In contrast, in Nicks, the petitioner’s

harm was concrete: Nicks’s 1974 federal conviction for armed bank robbery “was

used as an aggravating factor” at his sentencing for his 1983 Alabama state murder

conviction, increasing his sentence to death. Nicks, 955 F.2d at 167. There are no

pending charges against Alcalay here, let alone any evidence that he may receive an

enhanced sentence (and certainly not a sentence of death) due to the 1987 federal

conviction.

      The mere possibility that Alcalay may be subject to criminal sanctions in the

future as a result of his 1987 conviction is not a sufficient legal consequence to meet

the eligibility requirements of coram nobis relief. In United States v. Foont, 901

F. Supp. 729, 734 n.2 (S.D.N.Y. 1995), aff’d, 93 F.3d 76 (2d Cir. 1996), the Southern

District of New York addressed a similar factual scenario (along with the

defendant’s allegation that his conviction prevented him from being able to find a

job), and held as follows:

      Defendant additionally states that his conviction has a negative impact
      on his ability to find work in other fields, and that he faces the danger of
      increased criminal penalties in any possible future proceedings. These
      arguments do not move the Court. I have no doubt that the great
      majority of released felons face difficulty in convincing prospective
      employers to overlook their criminal records when making hiring
      decisions. This is clearly a collateral consequence of a conviction, but it
      is not a legal consequence of the type specified by the Second Circuit as a



                                           24
      prerequisite to eligibility for coram nobis relief. To call it such would
      render the continuing legal consequences standard so frequently
      satisfied as to be toothless.

      Nor can the potential risk of increased future criminal penalties serve as
      the requisite legal disability. The Second Circuit relied on this factor in
      Nicks because the defendant was, at the time of his motion, facing the
      death penalty due to the assessment of his prior conviction as an
      aggravating factor for sentencing. Nicks, 955 F.2d at 162. In this case,
      however, the threat is purely hypothetical: Foont faces no criminal
      charges at this time, and therefore no immediate possibility of enlarged
      criminal penalties for such charges. Potential future harm does not
      qualify as legal disability.

(second emphasis added); see Blake v. United States, Nos. 10 Cr. 349(LAP), 12 Cv.

1843(LAP), 2015 WL 3526964, at *6 (S.D.N.Y. June 4, 2015) (finding petitioner’s

argument that he suffers a “continuing consequence of conviction” because his

conviction “renders him a felon” and thus “disqualif[ies] [him] from many of the

privileges enjoyed by members of our society,” insufficient to support a writ of coram

nobis). Likewise here, Alcalay’s allegation that his 1987 conviction may result in a

higher sentence in a subsequent conviction is purely hypothetical and thus

insufficient to qualify as a legal consequence justifying the extraordinary remedy of

coram nobis relief.

                                    Conclusion

      For these reasons, I find that Alcalay has neither met the threshold

requirement of asserting sound reasons for his significant delay in seeking coram

nobis relief, nor demonstrated that he suffers legal consequences from his conviction

that may be remedied by granting a writ of coram nobis. Therefore, Alcalay’s

Petition for Writ of Error Coram Nobis (Doc. 9) is DENIED.




                                          25
Dated at Burlington, in the District of Vermont, this 12th day of June 2019.


                                       /s/ John M. Conroy            .
                                       John M. Conroy
                                       United States Magistrate Judge




                                  26
